Citation Nr: 9925040	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-34 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for aggravation of a low back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 1997 the Board remanded the case to the RO for 
additional development.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that he has incurred an additional low back 
disability as a result of VA medical treatment.


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation, under 
the provisions of 38 U.S.C.A. § 1151, for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA hospital records show that in August 1988 the veteran 
underwent right hemilaminectomy and partial fasciectomy at 
L4-5 and diskectomy at L4-5 for treatment of lumbar disk 
disease at L4-5 with radiculopathy.  It was noted the veteran 
had incurred an old crush type injury to his lower back with 
subsequent continuous pain.  It was also noted the post-
operative course was very unremarkable and the veteran 
exhibited dramatic pain relief but still experienced 
intermittent pain.  

VA outpatient treatment records dated in October 1988 show 
the veteran was doing well without post-operative complaints.  
It was noted he had approximately 30 percent of his original 
pain but that his motor functions had improved.  The 
diagnosis was satisfactory post-operative results.  A 
November 1989 neurosurgery report noted the veteran had 
experienced some apparent improvement as a result of the 
August 1988 procedure, but that in February 1989 his symptoms 
of leg and back pain increased.  The diagnoses included 
chronic lumbar spondylosis with no significant neurologic 
deficit.  A January 1990 report noted computed tomography 
(CT) and myelogram studies showed a lateral defect, but that 
findings were not consistent with L4 nerve root involvement.  

An October 1992 orthopedic evaluation included a diagnosis of 
possible recurrent herniated disk.  A subsequent report noted 
magnetic resonance imaging (MRI) studies revealed spinal 
stenosis at L2-S1 and L2-3 disc protrusion with some canal 
narrowing.  It was noted the symptoms were status post 
previous laminotomy.  A January 1993 neurosurgery report 
noted L2-4 spinal stenosis with secondary radiculopathy and 
neurogenic claudication.  

In his January 1993 claim for compensation the veteran stated 
his back disorder had increased in severity after VA surgery.  
He reported his present VA neurologic examiner informed him 
the prior procedure was "botched" and that additional 
extensive corrective surgery was required.

During VA orthopedic examination in February 1995 the veteran 
complained of back pain which was worse in winter and which 
limited his work activities.  The diagnosis was degenerative 
disc disease of the lumbar spine, status post laminectomy and 
diskectomy.  It was noted the surgery had worsened the 
veteran's complaints relative to his back but relieved his 
leg pain.  The examiner stated there was no evidence the 
surgery was performed for inadequate reasons or that the 
procedure was performed improperly.  It was noted that the 
veteran symptoms represented a normal and natural course for 
herniated disks and diskectomy.  

During a February 1995 neurology examination the veteran 
stated that his pain was diminished by approximately 50 
percent by the surgery, but that he continued to experience 
occasional "jolts" and cramps.  He complained that it took 
10 months to get back into the system after his initial 
outpatient evaluation, and that he was concerned permanent 
damage may have been incurred as a result.  The examiner 
deferred opinion as the standard of post-operative care, but 
stated there was no clear evidence of damage incurred in the 
period between the first and second post-operative visits.  
The examiner also stated that there was no evidence 
suggestive of a worsening as a result of surgery and that, in 
fact, the veteran admitted his pain symptoms had improved and 
that there had been no further symptomatic deterioration.  It 
was noted that denervation could be expected even with 
appropriate and adequate surgical treatment.

In his April 1996 notice of disagreement the veteran 
challenged the February 1995 VA examination findings, and 
stated that he had experienced a marked loss of function due 
to back surgery.  In his July 1996 substantive appeal he 
stated he experienced neurologic symptoms which were not 
reflected in VA examination findings and that the examiners 
had been biased against him.  

In a July 1997 letter to his congressional representative the 
veteran reported that he had undergone 4 back surgeries, 
including 3 in the last 23 months.  An unsigned statement in 
support of the claim sent to the congressional representative 
noted the veteran had been told in 1992 that the operation in 
1988 had not been extensive enough and that additional 
surgery was required.  It was noted the veteran had undergone 
low back surgery in September 1995.  In correspondence to his 
congressional representative dated in July 1997 the veteran 
reported he had undergone corrective low back surgery in 
September 1995 at the L-2 through L-5 and S-1 levels.  

VA outpatient treatment records include a May 1997 neurology 
consultation which found chronic low back pain with failed 
back syndrome.  An October 1997 report noted the veteran 
complained of chronic back pain and failed back surgery.  No 
opinions as to etiology were provided.

Analysis

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 for entitlement to 
compensation for disability incurred as a result of VA 
medical treatment were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (hereinafter the "Court") invalidated 38 C.F.R. 
§ 3.358(c)(3), a portion of the regulation utilized in 
deciding claims under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd, Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552 (1994).  The United States Supreme 
Court (Supreme Court) in affirming the Court's decision held 
that the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal connection between VA hospitalization and 
additional disability, and that there need be no 
identification of "fault" on the part of VA.  Id. 

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 stated that where it is determined that 
there is additional disability resulting from an aggravation 
of an existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, in a precedent opinion, the VA Office 
of General Counsel held that all claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97.  

In this case, the veteran submitted his claim in January 
1993.  Therefore, the Board finds the recent amendments to 
38 U.S.C.A. § 1151 are not applicable and the claim must be 
considered under the code provisions as they existed prior to 
October 1, 1997, which provided compensation for additional 
disability resulting from incurrence or aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment.  See 38 C.F.R. § 3.358 
(1995).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu, 2 Vet. App. at 494 (Court held 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence). 

Based upon the evidence of record, the Board finds the 
veteran has not submitted competent evidence demonstrating an 
additional low back disability as a result of VA hospital or 
medical treatment.  In fact, the medical evidence 
specifically addressing this matter demonstrates there was no 
evidence of damage during the period between the first and 
second post-operative visits, no evidence of a worsening from 
the surgical procedure itself, and no evidence that the 
surgery was performed improperly.

Although an October 1997 VA outpatient treatment report noted 
a history of chronic back pain and failed back surgery, the 
examiner provided no additional comment as to the veteran's 
report.  The Board also notes that the May 1997 VA neurologic 
evaluation noted failed back syndrome, but did not relate the 
disorder to VA medical treatment.  Statements by the veteran 
reflect 3 subsequent spinal surgeries and other non-VA 
treatment.  The clinical records do not specify that failed 
back syndrome was related to VA medical treatment.  
Furthermore, the Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In this case, the only other evidence of an additional low 
back disability due to VA medical treatment is the veteran's 
own opinion.  While the veteran is competent to testify as to 
symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds that the veteran 
has not submitted evidence of a well-grounded claim for 
aggravation of a low back disorder as a result of VA medical 
treatment.  38 U.S.C.A. § 5107(a).

Although the record reflects the veteran may have undergone 
additional low back treatment in September 1995, the record 
does not show where the veteran received this treatment and 
there is no indication that his medical care providers at 
that time related any increase in disability to the prior VA 
treatment.  Therefore, the Board finds the veteran has not 
indicated the existence of any evidence that would well 
ground his claim and that additional development is not 
warranted.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for aggravation of a low back disorder is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

